UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 10-7196


ROBERT D. BROOKS,

                       Plaintiff – Appellant,

          v.

PADULAH, Warden of Lee CI all are sued in their individual
and official capacity respectively; D. WHITNEY, Mailroom
Worker, all are sued in their individual and official
capacity respectively; OBERMAN, ASU Manager all are sued in
their individual and official capacity respectively; L.
MILLER, Grievance Coordinator all are sued in their
individual and official capacity respectively; R. JOHNSON,
Captain of Contraband all are sued in their individual and
official capacity respectively; OFFICER SIMON, Contraband
Officer all are sued in their individual and official
capacity respectively; UBOLA, dentist all are sued in their
individual and official capacity respectively; MCCLARY,
dentist assistant all are sued in their individual and
official capacity respectively; LIEUTENANT DAVIS, of ASU
all are sued in their individual and official capacity; W.
SERMONS, LPN of Lee CI all are sued in their individual and
official capacity respectively,

                       Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Greenville.    Margaret B. Seymour, District
Judge. (6:09-cv-00992-MBS)


Submitted:   January 13, 2011              Decided:   January 19, 2011


Before MOTZ, KING, and WYNN, Circuit Judges.
Affirmed by unpublished per curiam opinion.


Robert D. Brooks, Appellant Pro Se. Samuel F. Arthur, III,
AIKEN, BRIDGES, NUNN, ELLIOTT & TYLER, PA, Florence, South
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            Robert D. Brooks appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2006) complaint.                                 The

district court referred this case to a magistrate judge pursuant

to 28 U.S.C.A. § 636(b)(1)(B) (West 2006 & Supp. 2010).                                  The

magistrate judge recommended that relief be denied and advised

Brooks     that     failure      to   file        timely       objections      to    this

recommendation could waive appellate review of a district court

order based upon the recommendation.

            The     timely       filing     of     specific       objections        to     a

magistrate       judge’s     recommendation         is     necessary     to     preserve

appellate review of the substance of that recommendation when

the     parties     have      been    warned        of     the     consequences           of

noncompliance.           Wright v. Collins, 766 F.2d 841, 845-46 (4th

Cir. 1985); see also Thomas v. Arn, 474 U.S. 140 (1985).                            Brooks

has     waived    appellate      review      by    failing       to    file     specific

objections       after    receiving       proper    notice.           Accordingly,       we

affirm the judgment of the district court.

            We dispense with oral argument because the facts and

legal    contentions       are   adequately        presented      in    the    materials

before    the     court    and   argument       would    not    aid    the    decisional

process.



                                                                                AFFIRMED

                                            3